5: 35




         OFFICE   OF   THE   ATTORNEY   GENERAL       OF TEXAS
                                 AUSTIN




lion. B. br’. Pihit@aora
County Auditor
Orayron County
Shclmmn,     Texas




              Your     reguut    for opin
tionsr

               “1. Would the ‘0
         80s for ona-half  or
         or whiteabon,
         0M.U   in the



                                                    mm     re66   as

                                            of pmoc       aourt whwt
                                            and   aaata    upon eon-




         80~8 or tha     court,.when    the deroadant  r6118 to pay
         hi8 fina and     14y8   his rin* out in the oounty jail
         or di8Ohmrge8     the   8Clt0 by MaLII Or Working rush fine
        out  on the county roada or on any county pro-
        jeot.   sod to pay moh    halr 0r ac8t.8, the county
        Cluk   e.hall lsoue hlr, wem-ant on tha County
        Treasurer   in favor 0r such orrioer to be peld out
        of the Roe4 and Rridge F'und or other rUIid8 not
        Otharwri84 appropriated.    A8 amended Aat   1957,
        C!ith Leg., F. 13&Z. oh. 4R8, 11; Aat     19S9, 46th
        ‘lw.b, p. 143, (1."
                 City maraheJ8   are pita08 bffiaem.          Art1010   36, Code
Or criC&i~l        PrOOOdUn    prOVide8 U rOllOIt8:

              Vhe   roiiarping are *pea00 orfioor8*:    The
        8huirr    and hi6 doputlea, constable,    the
        aiarahal, or pollce~an   of an lnaorporeted    town
        or oity, the ofrioerr,,    non-aomml8aloned orri-
        cer8 and private6    or the State Rawer    rorao,
        end any private parsan spoolally     arpolntod   to
        eXeCUt6 orinrlhal prOC88tba

                 Artlola 1067, Code'of         Criminal   frooedure,    raPd8 as
r0ua6        I

                           xnarshals or other poror oiti-
                 *COn8table8,
        oer8             prooess end perform servloa8
                 who exoouta
        ror justicea in criaclnal aation8, d-ml1 receive
        the 6ano foe8 allOWOb t0 shOrlff8 for the same
        8arvlo.8."

                As a pace        ofriosr, a oitf mar8hal
                                               may rti0 mob
ea8C8       a4 ooim within       the   ooopo
                                oi hi8 authority  ln sny court
having urladlotlon thereo?. lils dutlos and powor me
various iy derlwd in i.rtlolss 999 and ll47, Revlaed Civil
3tatUtC8.


                 It,16    runasuntal   that.p*aea   orrloer8 are entitled
to collect        roe8    only tor s*rvlam    perfolaed.    Xf the city
        f1108 (L 098a in fU8tiCC
ISfirBhtIl                       OOUl’t and pariOl%kS 8OlViCCC
he 18 entlt1.d ta the 8BQie fess a8 the 8herlff or oonstubla
would       bo antltlod     to   for perforrlngtill~r       em~loss.
non. ii.2. Kliiteaore,?ac;s3


          You me   themrors reqmctrully advise8 that it
is tha opinion of this depmtmnt   that gcur questions
should be answered In thciaffirmative, and they are so
anasued.
                                   Vary truly yours




WJF:AR'



            APPROVEl?APR-1, 1940

             -*ti
            ATTORNEY GENERAL OP TEXAS